Citation Nr: 1611824	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  05-35 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to service connection for a temporomandibular joint (TMJ) disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1992 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2009, the case was remanded for further development to obtain any outstanding medical records and provide VA orthopedic, neurological, and dental examinations.  A review of the record indicates that the Board's directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Cervical strain had its onset in service.

2.  Lumbar strain with arthritis and degenerative disc disease had its onset in service.

3.  A headache disorder had its onset in service.

4.  A TMJ disorder had its onset in service.


CONCLUSIONS OF LAW

1.  Cervical strain was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Lumbar strain with arthritis and disc disease was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  A headache disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).

4.  A TMJ disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Presumptive service connection may also be granted for arthritis as a chronic disease, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A grant of service connection under 38 C.F.R. § 3.303(b) within the presumptive period does not require proof of the nexus element; it is presumed.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed under 38 C.F.R. § 3.309(a), and the term "continuity of symptomatology" as an alternative method of demonstrating service connection applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the veteran.

Cervical and Lumbar Spine Disabilities

A June 2003 service treatment record notes that the Veteran had chronic neck and low back pain with associated headaches since 2000.  It was also noted that his symptoms were usually relieved with physical therapy and that he occasionally saw a physician for "manipulation."  The Veteran's August 2003 Separation Examination report indicates a diagnosis of chronic intermittent low back pain.

Post-service treatment records show that in August 2004 the Veteran was diagnosed with non-allopathic lesions of lumbar region, lumbago, non-allopathic lesions of cervical region, and cervicalgia.  An August 2004 reserve treatment record indicates provisional diagnoses of lumbar and cervical segmental dysfunction, and low back pain.  In August 2004, he was provided a VA examination.  The Veteran stated that in 1999, as a pilot, he experienced a "pop" in his neck when he looked to the left and "pulled G's."  In addition, he stated that in 2001, he developed some soreness in his lumbar spine particularly in the area of the junction of the thoracic and lumbar spine.

An October 2005 private treatment record shows diagnoses of cervicalgia and low back pain.  A private physician provided a statement dated October 2005.  The physician stated that he reviewed the Veteran's previous medical records, performed a physical exam, and considered the Veteran's chief complaints.  He opined that the Veteran could have suffered an injury during service that could have led to his chronic pain and arthritis.  

A private chiropractor provided a statement dated August 2007, which indicates that the Veteran has a history of low back complaints.  He noted that he reviewed the Veteran's service treatment records and opined that it is more likely than not that there is a direct relationship between the Veteran's current physical condition and the symptoms he was expressing during service.  The Veteran reported to the chiropractor that his symptoms were worse than noted in his service treatment records and that he did not want his flight status affected by his health conditions.  The chiropractor opined that the Veteran's condition of back pain and advanced osteoarthritis originated during service.  Further, August 2007 lumbar spine x-rays show decreased disc space at the L5/S1 levels.  

An April 2008 lumbar spine MRI revealed L4/5 posterior disc bulge.  A private treatment record dated October 2008 notes that the Veteran complained of low back pain due to L4/5 disc bulge and cervical pain due to cervical spondylosis.  It was also noted that he received 6 sessions of medical and physical treatment.  October 2008 cervical spine x-rays show cervical spondylotic changes and neck muscle spasm.  In July 2009, the Veteran was provided a VA examination.  The examiner noted a diagnosis of L4/5 posterior disc bulge.

In May 2015, the Veteran was provided a VA examination.  The examiner diagnosed thoracolumbar strain and lumbar disc bulge.  However, she indicated that it would be resorting to speculation to opine that the current claimed thoracolumbar strain was incurred in active duty, and that lumbar disc bulge is less likely as not incurred in or due to active duty.  The examiner also diagnosed cervical spine spondylosis.  She again indicated that it would be resorting to speculation to opine that the current claimed neck strain was incurred in active duty, and that cervical spondylosis is less likely as not incurred in or due to active duty.  

The Board finds that although the nexus element between the Veteran's cervical and lumbar spine disabilities and service has not been establish by the evidence, because these disabilities are secondary to arthritis, they are chronic diseases under 38 C.F.R. § 3.309(a), and thus, 38 C.F.R. § 3.303(b) applies.  See Walker, 708 F.3d at 1338-39.  The evidence shows that cervical and lumbar spine pain was noted during service and there was a "continuity of symptoms" of cervical and lumbar pain after service, and thus the current cervical and lumbar spine disabilities secondary to arthritis are presumed to have been incurred in service.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and cervical and lumbar spine disabilities due to arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Here, within one year after the date of separation from service the Veteran sought treatment for cervical and lumbar spine pain and was diagnosed with lumbar and cervical segmental dysfunction.

Further, there are many diseases or disabilities that the Courts have pointed out are readily identifiable to the lay person and may be service-connected with heavy reliance on lay evidence when applying the provisions of 38 U.S.C.A. § 1154(a) and C.F.R. § 3.303(a) in conjunction with the principles of service under 38 U.S.C.A. §§ 1110, 1131.  Examples may include such maladies that are well-known or otherwise observable to the senses of the affected individual claimant.  In this regard, the Veteran was treated in service and shortly after service for cervical and lumbar spine pain.  The Veteran has continued to report cervical and lumbar spine problems since service.  Based on the Veteran's competent and credible statements, service treatment records, treatment for cervical and lumbar spine conditions contemporaneous to the Veteran's discharge from service and thereafter, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current cervical and lumbar spine disabilities began during service, and as such service connection is warranted.  38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. §§ 3.102, 3.303(a).

Headache Disability

Service treatment records reveal that the Veteran was seen in March 2003 for headaches.  It was noted that this condition had been ongoing for several years and medications had not helped.  He was diagnosed with somatic dysfunction.  A June 2003 service treatment record notes that the Veteran had chronic neck and low back pain with associated headaches since 2000.  The Veteran's August 2003 Separation Examination report indicates that he had headaches secondary to upper neck pain.  

A post-service August 2004 reserve examination report shows that the Veteran reported a history of headaches.  In addition, it was noted that he occasional had neck discomfort that evolved into headaches, and the pain responded to Motrin.  In August 2004, the Veteran reported that in 2001 he developed occipital headaches that were associated with "popping" and aching in the neck.  See August 2004 VA Examination.  An August 2004 reserve treatment record shows that the Veteran reported that his neck "popped" 5 to 6 years prior and that he had headache and neck pain off and on.  

An October 2005 private treatment record notes that the Veteran was a pilot that sometimes had posterior headaches.  The Veteran was provided a VA examination in July 2009.  The examiner indicated that there was no objective evidence of cervicogenic headaches.  However, the opinion of the VA examiner appears to ignore the contemporaneous complaints of headaches noted in the service treatment records.  Therefore, little probative value is assigned to the examiner's opinion.

The Veteran was provided a VA neurological examination in May 2015.  He denied having any headaches separate from his occipital/posterior neck area pain.  Further, the examiner noted that the Veteran did not have a diagnosis of a headache condition.  She explained that he did not have migraine or non-migraine headache pain.  The examiner stated that the Veteran did not have a separate headache condition, but he reported referred pain from the neck upwards, which was occipital area pain occurring whenever he had neck pain episodes.

With regard to the Veteran's assertions that his headache symptoms began during active duty and continued following service, the Board finds that the Veteran is competent and credible to report the onset and recurrent or persistent nature of his headache symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).

Although the Veteran's headache disability is not a chronic disease listed under 38 C.F.R. § 3.309(a), the Board nonetheless finds that the Veteran had recurrent symptoms since discharge.  Under 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a), this is a permissible finding, as it may be with any injury or disease a Veteran may assert is related to service.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  In this regard, the Veteran was treated for headaches in-service and contemporaneous to discharge from service.

The Board acknowledges that there is no evidence of a present headache disability.  Nevertheless, the fact remains that the Veteran was treated for headaches symptoms both during and subsequent to his active service.  There is no evidence that the Veteran had such symptoms prior to service.  The Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that the requirement that a veteran have a current disability before service connection may be awarded for that disability is also satisfied when a veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that he has a current headache disability that was incurred during his active service.

TMJ Disability

A January 2003 service treatment record shows that the Veteran was seen for dental treatment.  It was noted that he had a history of mild jaw popping for one year.  In addition, it was indicated that he had occasional muscle stiffness causing limited jaw opening.  He was diagnosed with mild myofascial pain.  In an undated statement received in November 2005, a private dentist indicated that the Veteran had an audible pop of each TMJ and limited protrusive movement of the mandible.  

In May 2015, the Veteran was provided a VA dental examination.  The diagnosis was TMJ sounds with opening/closing jaw November 2005, which represents a current diagnosis for purposes of this appeal.  McClain.  Further, in light of the Veteran's statements, and resolving all reasonable doubt in his favor, the Board finds that he has a current TMJ disability that was incurred during his active service.  Therefore, service connection is warranted for this disability.


ORDER

Service connection for a cervical spine strain is granted.

Service connection for a lumbar spine strain with arthritis and disc disease is granted.

Service connection for a headache disorder is granted.

Service connection for a TMJ disorder is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


